Citation Nr: 1426162	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-19 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for a neck disability.

2.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for a left foot disability.

3.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a bilateral shoulder disability.

6.  Entitlement to service connection for a kidney disability, to include as a result of exposure to ionizing radiation.

7.  Entitlement to service connection for headaches, to include as a result of traumatic brain injury or a central nerve system injury.
8.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to November 4, 2009, and in excess of 30 percent as of November 4, 2009.

9.  Entitlement to a rating in excess of 20 percent for a lumbar disability.

10.  Entitlement to an initial rating in excess of 10 percent for a left lower extremity neurological disability.

11.  Entitlement to an initial rating in excess of 10 percent for a right lower extremity neurological disability.

12.  Entitlement to a compensable rating for left ear hearing loss.

13.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to March 1980 and from October 1980 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2009, September 2009, and February 2010 by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellate jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  A February 2010 rating decision granted an increased 30 percent rating for PTSD effective November 4, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Although in November 2009 and March 2010 the Veteran requested a Board hearing, he stated in February 2010 and July 2011 that he did not want a Board hearing.  As the Veteran and his service representative after receiving notice of the appeal transfer to the Board expressed no renewed desire for a hearing, the Board finds the July 2011 correspondence may be reasonably construed as withdrawing earlier requests for a Board hearing.

An October 2013 deferred rating decision noted a review of the record revealed the Veteran had raised service connection claims for a hip disability, a tooth disability, and intestinal polyps and that the issues were to be established for adjudication and development.  There is no subsequent indication that those issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have present jurisdiction over those issues, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in July 2008, July 2009, and November 2009.  He was notified of the unique character of evidence that must be presented to reopen previously and finally disallowed right knee disability claim in July 2008.  However, there is no indication he was provided such notice as to his neck and left foot disability claims.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile.  However, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  VA will refrain from providing assistance to obtain evidence for claims that are inherently incredible or clearly lack merit.  38 C.F.R. § 3.159 (2013).  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The duty to assist includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Social Security Administration (SSA) decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the November 2013 substantive appeal, the Veteran reported that he had been awarded SSA disability benefits.  He also reported that the award was based in part upon a disability due to traumatic brain injury.  As pertinent SSA records have been identified, VA efforts are required to obtain them to assist the Veteran in substantiating his claims.  

Additionally, the Veteran has asserted that he sustained injuries not documented in his service medical records including to the neck, left foot, knees, and shoulders; that a November 27, 1981, service medical report indicating he had fallen approximately 20 feet was erroneous; and that he has present disabilities as a result of a fall from a height over 20 feet, a personal assault, and ionizing radiation exposure aboard the USS Dixon and USS Holland.  He has not provided information sufficient to identify and locate any existing pertinent records as to those specific matters.  However, as the case is being remanded for other reasons, the Board finds he should be requested to provide that information and that for relevant Federal records he must cooperate fully and must provide enough information to identify and locate any existing records, including the custodian or agency holding the records, the approximate time frame covered by the records, and for medical records the condition for which treatment was provided.

In correspondence dated in April 2014, the Veteran's representative asserted that additional examinations were warranted to adequately rate PTSD and left ear hearing loss disability.  It was asserted, in essence, that a December 2013 VA PTSD examiner did not provide a global assessment of functioning (GAF) score and that a December 2013 VA audiology examiner reported the test results obtained were unreliable.  It is significant to note that the December 2013 PTSD examination report also found no evidence of a traumatic brain injury.  As the Veteran has identified SSA records as pertinent to a traumatic brain injury and such injuries may be manifested by cognitive or neurological symptoms, additional VA examinations are required to address the evidence of traumatic brain injury.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the type of evidence that must be presented to reopen his previously and finally disallowed neck and left foot disability claims.

2.  Request that the Veteran provide information sufficient to identify and locate any existing records pertinent to his claims as to having sustained a fall from a height over 20 feet aboard a ship, having sustained injuries as a result of a personal assault during active service, and having been exposed to ionizing radiation during service aboard the USS Dixon and USS Holland.  Notify him that he must cooperate fully and must provide enough information to identify and locate any existing records, including the custodian or agency holding the records, the approximate time frame covered by the records, and for medical records, the condition for which treatment was provided.  Request any identified records from the appropriate custodian.

3.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.

4.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

5.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of PTSD.  The examiner must review the claims file and the report should note that review.  The examiner should specifically provide a full multi-axial diagnosis, to include a GAF score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  All signs and symptoms of PTSD should be reported in detail.  The examiner should describe the impact of PTSD on occupational and social functioning.  An opinion should also be provided as to whether the Veteran's service-connected disabilities have resulted in a marked interference with employment or make the Veteran unable to secure or follow substantially gainful employment.  If the Veteran is found to be capable of work, the examiner should state what type of work and what accommodations would be necessary due to service-connected disability.

6.  Schedule the Veteran for a VA audiology examination to determine the severity of left ear hearing loss and the affects upon occupational impairment.  The examiner must report any audiometric findings and address whether any unreliable tests result are due to malingering or to other medical impairment.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  

7.  Schedule the Veteran for a VA examination to determine the nature and severity of a lumbar spine disability and the affects upon occupational impairment.  The examiner should identify all orthopedic and neurologic symptoms associated with the service-connected back disability and provide ranges of joint motion in degrees.  Any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination must be identified.  The examiner should state whether the Veteran has had any incapacitating episodes due to the lumbar spine disability where bed rest prescribed by a physician and treatment by a physician were required.  If so, the examiner should state the total duration of those episodes.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  

8.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

